Citation Nr: 1530025	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for left ulnar neuropathy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for left ulnar neuropathy, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The RO denied service connection for left ulnar neuropathy in December 2005 and notified the Veteran of its decision in January 2006.  The Veteran did not appeal, nor was new and material evidence received within one year of January 2006 notification of the decision.

2.  Since the final December 2005 decision denying service connection for left ulnar neuropathy, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  


CONCLUSIONS OF LAW

1.  The December 2005 RO decision denying service connection for left ulnar neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim for service connection for left ulnar neuropathy based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist the Veteran need not be discussed at this time, as the merits of the claim are not being decided.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for left ulnar neuropathy in December 2005 and notified the Veteran of its decision and of his right to appeal it within 1 year in January 2006.  No appeal was filed and no additional evidence was received within 1 year of the January 2006 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In denying the claim, the RO noted that there was no evidence the claimed condition exists.  The RO noted that service treatment records showed tingling in the hand and fingers radiating to the elbow in July 2004, and a diagnosis of neuropathy-likely ulnar neuropathy.  A September 2005 VA examiner's assessment of bilateral ulnar neuropathy was considered to have been based on an inaccurate factual basis (presumably the Veteran's own reported history) and afforded no probative value. 

Since that decision, a February 2010 treatment record has been submitted, showing left ulnar nerve prolonged latency/slowed conduction velocities.  This report is considered to be new and material evidence as relates to an unestablished fact necessary to substantiate the claim; that is, a current diagnosis.  Accordingly, the claim is reopened.  


ORDER

The claim for service connection for left ulnar neuropathy is reopened based on new and material evidence.  To this extent only, the appeal is allowed.  


REMAND

A July 2004 service treatment record shows treatment for complaints of tingling in the hand and fingers, radiating to the elbow, and a diagnosis of neuropathy, likely ulnar neuropathy.  The Veteran was discharged from active service in September 2005.  A VA examiner in September 2005, several days before the Veteran's service discharge, had noted decreased pinprick in the Veteran's hand, but not in any dermatomal pattern.  

A February 2010 neurology study from Eglin Neurology was interpreted as representing sensory motor neuropathy of the upper extremities with mixed features, consistent with multiple etiologies, including carpal tunnel syndrome, ulnar neuropathy, and peripheral neuropathy; clinical correlation was recommended.  

A VA examiner in January 2011 found that there were no objective findings to support a diagnosis of left carpal tunnel syndrome at that time, but did not comment on other possible etiologies or the extensive testing which had been performed in February 2010.  Thus, another examination is required.  38 C.F.R. § 3.159(c)(4).

The Veteran's claim should be treated as one for any left upper extremity neuropathy, whether ulnar or peripheral.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

Any additional relevant medical evidence should be obtained beforehand, so that the record and the examiner's review can be a complete one.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left upper extremity complaints since February 2010.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any left upper extremity neuropathy disorder the Veteran has had at any point since his September 2010 date of claim, and its etiology.  The claims file and copies of all pertinent records should be provided to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Specifically identify any currently diagnosed left upper extremity neuropathy. 

(b)  Is it at least as likely as not (a probability of at least 50 percent or higher) that any currently diagnosed left upper extremity neuropathy was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include the symptoms reported in service in July 2004 and September 2005?  

(c) In providing the opinion, the examiner should specifically consider the February 2010 report from Eglin Neurology which noted "multiple possible etiologies," the January 2011 VA examination report, and all examination and any laboratory findings on remand. 

A complete rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


